Per Curiam:
This is 'an action in equity to enjoin the comptroller of the city of New York from paying an award to the defendant Exchange Buffet Corporation, and that it be adjudged that the plaintiff is entitled to said award. This being an appeal from an order denying a motion for summary judgment under rule 113 of the Rules of Civil Practice, the appeal should be dismissed, with ten dollars costs and disbursements. Besides, rule 113 does not apply to this action.
Present — Clarke, P. J., Dowling, Merrell, Greenbaum and Finch, JJ.
Appeal dismissed, with ten dollars costs and disbursements.